ACCEPTED
                                                                              01-12-1108-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                         5/8/2015 1:48:46 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                      NO. 01-12-1108-CV
     ___________________________________________________
                                                      FILED IN
                                                1st COURT OF APPEALS
                 IN THE COURT OF APPEALS            HOUSTON, TEXAS
             FOR THE FIRST DISTRICT OF TEXAS5/8/2015 1:48:46 PM
                        AT HOUSTON              CHRISTOPHER A. PRINE
                                                       Clerk
     ___________________________________________________

                        TELICIA OWENS,
                           Appellant,

                                 v.

              KRISTA G. HANDYSIDE, M.D., AND
               SAMUEL J. PRATER, M.D., ET. AL.
                          Appellees.
     ___________________________________________________

On Appeal from 152nd Judicial District Court of Harris County, Texas
              Trial Court Cause Number 2012-07534
    ___________________________________________________

KRISTA G. HANDYSIDE, M.D., AND SAMUEL J. PRATER, M.D.’S
 UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE A
MOTION FOR REHEARING AND/OR A MOTION FOR EN BANC
                    RECONSIDERATION
    ___________________________________________________

                            Frank A. Doyle
                        Texas Bar No. 06091300
                            Gabe A. Sassin
                        Texas Bar No. 24060557
                             Myers Doyle
                       7676 Woodway, Suite 350
                         Houston, Texas 77063
                     (713) 278-9215 – Telephone
                      (713) 278-9163 – Facsimile

              COUNSEL FOR APPELLEES,
 KRISTA G. HANDYSIDE, M.D., AND SAMUEL J. PRATER, M.D.
     KRISTA G. HANDYSIDE, M.D., AND SAMUEL J. PRATER, M.D.’S
            UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE A MOTION FOR REHEARING AND/OR A
            MOTION FOR EN BANC RECONSIDERATION

        Appellees, KRISTA G. HANDYSIDE, M.D., AND SAMUEL J. PRATER,

M.D. (“Drs. Handyside and Prater”), file this Unopposed Motion respectfully requesting

an extension of forty-five (45) days to file a Motion for Rehearing and/or a Motion for En

Banc Reconsideration in this matter. In support of the same, Drs. Handyside and Prater

show the Court the following:

1.      Appellees are Krista G. Handyside, M.D., and Samuel J. Prater, M.D., Memorial

Hermann Hospital System d/b/a Memorial Hermann – Texas Medical Center, and

Kenneth A. Totz, D.O.; Appellant is Telicia Owens.

2.      This Unopposed Motion is filed within any deadlines contemplated under Texas

Rules of Appellate Procedure 10.1, 10.5, and 49.

3.      This Motion for Extension is unopposed.

4.      The Court may grant an extension of time under the authority of Texas Rule of

Appellate Procedure 10.5(b).

5.      This is an unopposed motion requesting an extension of time to file a Motion for

Rehearing and/or a Motion for En Banc Reconsideration of the Judgment and Opinion

entered by this Court on April 23, 2015. The current deadline to file Drs. Handyside’s

and Prater’s Motion for Rehearing and/or Motion for En Banc Reconsideration is May 8,

2015.



                                            2
6.     Drs. Handyside and Prater request an additional forty-five (45) days to file its

Motion for Rehearing and/or Motion for En Banc Reconsideration, extending the time

that the motions are due until June 22, 2015.

7.     Drs. Handyside and Prater do not seek this extension for reasons of delay, but so

counsel may have more time for consideration of appellate issues and so that justice may

be done.

8.     Drs. Handyside and Prater have sought no prior extensions to file these motions.

9.     For the reasons above, Drs. Handyside and Prater respectfully request that the

Court grant an extension of time to file their Motion for Rehearing and/or Motion for En

Banc Reconsideration until June 22, 2015.

10.    Drs. Handyside and Prater respectfully request all other appropriate relief.

                                          Respectfully submitted,

                                          MYERS        DOYLE

                                                /S/ FRANK A. DOYLE
                                          By____________________________
                                             Frank A. Doyle
                                             State Bar No. 06091300
                                             fdoyle@myersdoyle.com
                                             Gabe A. Sassin
                                             State Bar. No. 24060557
                                             gsassin@myersdoyle.com
                                          7676 Woodway, Suite 350
                                          Houston Texas 77063
                                          (713) 278-9215 Telephone
                                          (713) 278-9163 Facsimile
                                          ATTORNEYS FOR APPELLEES
                                          KRISTA G. HANDYSIDE, M.D.,
                                          AND SAMUEL J. PRATER, M.D.

                                             3
                     CERTIFICATE OF CONFERENCE

      Counsel for Drs. Handyside and Prater has conferred with Appellant’s
counsel regarding this Motion for Extension of Time to File a Motion for
Rehearing and/or a Motion for En Banc Reconsideration. Appellant’s counsel is
unopposed.

                                    /S/ FRANK A. DOYLE
                               ___________________________________
                                    Frank A. Doyle


                        CERTIFICATE OF SERVICE

       I, Frank A. Doyle, hereby certify that a true and correct copy of the above
and foregoing document has been forwarded to the following counsel of record on
this the 8th day of May 2015 in the manner indicated below:

Reginald E. McKamie, Sr.                          [X] via certified mail
Law Offices of Reginald E. McKamie                [ ] via regular mail
1210 Antoine Drive                                [X] via E-service
Houston, Texas 77055                              [ ] via hand delivery

Charles B. Holm                                   [ ] via certified mail
Holm Bambace LLP                                  [ ] via regular mail
1010 Lamar, Suite 100                             [X] via E-service
Houston, Texas 77002                              [ ] via hand delivery

Richard M. Law                                    [ ] via certified mail
Angela M. Nolan                                   [ ] via regular mail
Smith Adams Law, LLP                              [X] via E-service
1415 Louisiana, Suite 3800                        [ ] via hand delivery
Houston, Texas 77002

                                    /S/ FRANK A. DOYLE
                               ___________________________________
                                    Frank A. Doyle
                                        4